Title: To Benjamin Franklin from the Baron d’Arros and Other Commission Seekers, 10 July 1780
From: Arros d’Argelos, Jean-François, baron d’
To: Franklin, Benjamin


Of the fifteen people who either applied for a commission in the American army between July 1 and November 15, 1780, or recommended someone for a commission, as far as we know only the first, the baron d’Arros, had the connections to elicit Franklin’s support. His letter of July 10 is printed below.
Also writing on July 10 was Louis-Germain Dupin d’Assarts, from the Nivernais, who begs a chance to shed his blood for America and to find a haven for his family. Seven years ago he took advantage of the gullibility of a young woman and, prompted by his religion and his honor, married her. His mother disapproved of the marriage and deprived him of all his resources. Having no money he has been unable to find employment. He speaks German, Italian, and Latin. He is robust of temperament and fit for any work. Five years ago he wrote the King of Prussia seeking a position and he encloses a translation of Frederick’s answer as well as copies of documents testifying to his gentle birth, his honorable conduct, and the military experience of his family, including that of his grandfather Philippe Dupin de Coeurs, a chevalier de St. Louis.
Three days later Charles de Dyke writes from Stralsund in Swedish Pomerania. Bored with garrison life this young infantry first lieutenant seeks at least that rank in the American army where he can learn his profession and find honor under the flags of liberty. He asks that his travel expenses to America be paid.
On July 14 Jacques-Dominique de Roberdeau of Haguenau, Alsace, introduces his son. He has ascertained that his father and General Daniel Roberdeau’s were brothers, separated after the revocation of the Edict of Nantes. Now he wishes to cement his friendship with the general by sending one of his two sons to support the American cause. The son, for eight years an officer in the infantry and the troupes à cheval, is an excellent subject, calm and discreet. He speaks French, Latin, German, and will soon master English. The father has written to Montbarey, Vergennes, and Sartine to obtain recommendations and passage to America. He asks Franklin for a letter of introduction to their relative and his friend the general.
Roberdeau carried another letter of support, written on July 30, by M de Barth, the general syndic of Alsace, who recommends Roberdeau as a young man of much promise. On September 3 at Paris Roberdeau himself asks whether he may call the next day and take Franklin’s orders.

Herman Esser, a former officer in the Dutch army, on pension since 1752, writes from Venlo on July 22 concerning propositions made by M de Wolffen (i.e., the baron de Wulffen). Wulffen, who claims to be head of a corps of dragoons in the service of America, has offered him a company in the same corps and on July 7, in Esser’s presence, wrote to Franklin for his approval and the authority to confer on Esser the rank of captain with three months advance wages. Wulffen left on the thirteenth for The Hague, where Esser was to join him once he heard from His Excellency. Esser and his youngest son, age fourteen, await only a word from Franklin before departing. His second son, a cadet in the Dutch army, will want to follow them to be with his older brother, already in America serving as a lieutenant.
On August 2 Major de Pfortzheim announces his arrival in his country, at Arlon, Luxembourg. In very uncertain French the major suggests that in writing he is following Franklin’s instructions, and he hopes that Franklin will accord him “sa bien viellane et haute protection prés des ettatts unis” to pursue his vocation.
From Arpajon in the Ile-de-France a M Garnier writes in English on August 19: “Though neither a rich nor a nobleman born, yet do I chearfully desire in this time of war, to get useful.” He has served in a regiment of dragoons for six years and speaks the English tongue without any foreign accent. He will be in town the following Wednesday to wait upon Franklin “according to your answer.”
The vicomte de la Motte, a retired infantry lieutenant colonel, writing on August 23 from La Tremblade in Saintonge, recalls an earlier offer to volunteer his services in the American army in exchange for his rations. While Franklin had discouraged him in a friendly way, the vicomte still yearns to contribute “au grand ouvrage de La Liberté americaine,” and proposes now to lead a corps of three hundred seasoned soldiers to be stationed with a naval squadron for defense of its ships and to aid in expeditions and raids.
Another former commission seeker, officer O’Sullivan de Bearhaven of the infantry regiment of Dillon, renews a now-missing request on September 1. Writing in English he states that Colonel Conway and Dr. McMahon had recommended him earlier but that Franklin had not then “an ocation of Rendering me that multiplisity of Service.” He is, however, a “Nevew to Genl. o Sullivan” whom he is anxious to join. He says that Franklin’s writing in his favor to John Paul Jones now at Lorient would “the more induce him to afford my Passage on the Hariel.” He has also written to Count Dillon to sollicit Franklin on his behalf.
On October 7 Douillemond, a baillif from Vendenois near Bar-sur-Aube in Champagne, writes on behalf of an unnamed officer who has served nine years in the gendarmerie headquartered at Lunéville in Lorraine. The lieutenant of cavalry is twenty-five, tall, and well-formed. If he could find service in America and the proper rank he would go over on the first ship. All this must be kept quiet for the marquis de Castries would greatly regret losing him.
Mutel de Boucheville, a conseiller at the Cour des Comptes of Normandy, recommends his sixteen-year-old son on October 10. Charles-Pierre, chevalier de Mutel, inspired by the praise of Lafayette and Rochambeau, seeks a place in one of the regiments that have gone over to the islands. Then in forty-three verses, mainly classical alexandrines, the father praises Franklin as “Le Nestor de Boston respecté par le Temps” and depicts the visions of military glory that have inspired his son to want to fight for “Waginston secouant l’affreux joug de la vaine Albion.” In a postscript he adds that his son has completed his studies, can draw, has studied geography, and learned the books of Mr. Bezou.

A former major in the Walloon regiment of Smissaert and a chevalier de St. Louis, M de Bernard de Chasteauvieux writes on October 20 from Namur, Austrian Netherlands. His twenty-five-year-old son, who began his career as a cadet and ensign in the same Walloon regiment, has just sold his post of lieutenant in the naval regiment of Binting in the Dutch service which he had held for three years, serving in Surinam to put down an uprising of blacks. Not content with the pace of his advancement the son now wishes to enter, with Franklin’s protection, the service of the “Treize Cantons unis” and to raise a volunteer corps of one hundred men from around Liège. All he asks is the means and a place to assemble, clothe, arm, and embark the men.
Two Englishmen write in English from Leghorn on October 27. Walter Williams and Helenus Scott had left England to go by land to India with Colonel Mathews, second in command on the Malabar Coast and a relative of Williams. Mathews, however, was detained in London and they have since resolved to offer their services to General Washington. They ask for passports and the name of a port in France from which they should embark for America. One of them leaves an estate in Wales of five hundred pounds a year and the other gives up his appointment in the Army. They enclose letters of introduction to the governor and chief people at Bombay.
 
Monsieur
versailles le 10 juillet 1780
Javois eù l’honuer de porter â votre exelence, únne letre de madame la marquise delafaÿete au suget de mon voÿage pour Boston; vous me fites l’honuer de me dire que vous repondriés a madame la marquise il faut que votre exelence l’et oublié puisque on na rien resú de vous â lhotel de noailles; vous sçavès combien madame de lafaÿete (a qui je l’honuer d’epartenir) a des Bontés pour moÿ, et a quel point elle sinteresse a mon sort; votre exelence ne se repentira pas de mavoir rendù service, dailleur lexperience de 34 áns de servisse, et trois gúeres que je faite mont mis en meme de conetre mon metier, que je serés heureux de pouvoir le metre en activité chès les etats réunis de lamerique nos alliés vous pouvés avoir grande confiance en moÿ, je suis militaire et je ne desire autre chose que detre rendù a Boston, je me chargeré avec plaisir des comisions que vous voudré bien me donner, aÿé la Bonté dadresser vos letres a madame la marquise delafaÿete a lhotel de noailles ruë st honoré a paris./.
Je l’honuer detre avec ún tres profond respect, de votre exelence Monsieur Votre tres humble et tres obeissant serviteur
Le Baron D’arros
 
Notation: d’Arros, Versailles 10. Juillet 1780.
